Citation Nr: 1734803	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  08-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for bilateral flat feet, plantar fasciitis.  

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected flatfeet (pes planus) with hammertoes.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected flatfeet (pes planus) with hammertoes.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected flatfeet (pes planus) with hammertoes, neck disability, and back disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, and cluster B personality disorder (claimed as posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2015, the Board reopened and remanded the issues of service connection for cervical spine and low back disabilities to the Agency of Original Jurisdiction (AOJ) to adjudicate the appeals in the first instance.  The issue of service connection for migraines was determined to be intertwined with the issues of service connection for cervical spine and low back disabilities and deferred.  The remaining issues of service connection for bilateral plantar fasciitis and an acquired psychiatric disability to include PTSD were remanded for issuance of a Statement of the Case (SOC).

The June 2013 rating decision denied service connection for cluster B personality disorder (claimed as PTSD due to MST).  The issue has been broadened based on evidence containing diagnoses of depression.  The scope of a claim for a mental health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, the Board has recharacterized the issue on appeal to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to cluster B personality disorder.  

For the reasons discussed below, the Board finds that with the exception of the issue of entitlement to service connection for an acquired psychiatric disorder, there has been substantial compliance with the development sought as part of the October 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include cluster B personality disorder (claimed as PTSD) due to MST is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's plantar fasciitis did not have onset during active service, was not caused by active service; and was not caused or made worse by service-connected disability.

2.  The Veteran's back disability did not have onset during active service, was not caused by active service; and was not caused or made worse by service-connected disability.

3.  The Veteran's neck disability did not have onset during active service, was not caused by active service; and was not caused or made worse by service-connected disability.

4.  The Veteran's headaches did not have onset during active service, was not caused by active service; and was not caused or made worse by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral flat feet, plantar fasciitis have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a back disability have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 

3.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 

4.  The criteria for service connection for headaches have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his back, neck, and headache conditions are caused by his service-connected bilateral pes planus.  Specifically, that his abnormal gait and weight bearing caused by his bilateral feet disability have caused his back and neck conditions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A.  Bilateral Plantar Fasciitis 

The Veteran's service treatment records do not show complaints, diagnosis or treatment for plantar fasciitis in service.  

Pertinent post-service VA treatment records include a June 1998 treatment record that diagnosed plantar fasciitis and pes planus.  Thereafter, in November 2007 the Veteran underwent examination of the feet.  Here, the VA examiner diagnosed bilateral pes planus, mild hallux valgus deformity and left foot Morton's neuroma.  There was no diagnosis of plantar fasciitis.

Notably, the Veteran service connection has already been established for the Veteran's bilateral pes planus with hammertoes.  In this regard, the Veteran has been provided multiple VA examinations to determine the etiology of any foot condition.  Specifically, the Veteran was afforded VA examination of the feet in August 1986, May 1999, October 2002, January 2009, March 2005, May 2013, and April 2014.

On each examination, the examiner diagnosed pes planus and not plantar fasciitis.  Specifically, on examination in August 1986, May 1999 and October 2002, the examiners diagnosed flat foot, left foot.  On subsequent examination in March 2005, the examiner diagnosed bilateral pes planus, left foot more pronounced than the right.  On examination in January 2009, the examiner diagnosed bilateral pes planus, left foot more pronounced than the right, hammertoe deformity, bilateral hallux valgus, and neuroma of the ventral surface of the left foot.  

Thereafter, on examination in May 2013, the examiner diagnosed metatarsalgia and specifically noted that plantar fasciitis was not found.  Notably, the examiner also indicated that the Veteran did not have and has never had hallux valgus - this is incorrect as this condition was diagnosed on VA examination in January 2009.  On examination in April 2014, the examiner diagnosed Morton's neuroma, metatarsalgia, hammertoes, plantar fascial fibromatosis, and osteoarthritis.

In light of the foregoing, the Board finds that service connection for bilateral plantar fasciitis is not warranted.  The Board acknowledges the June 1998 diagnosis of plantar fasciitis but finds the well-reasoned opinions of the VA examiners more probative than that of the June 1998 practitioner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Given the negative findings for bilateral plantar fasciitis in service, the first clinical evidence of pertinent disability many years post service, and weighing the Veteran's reports of symptomatology many years post-service discharge with the August 1986, May 1999, October 2002, January 2009, March 2005, May 2013, and April 2014 examination reports indicating no diagnosis of plantar fasciitis, the Board finds the reasoned opinion of these examiners, who examined the Veteran and based their diagnoses and opinions on the evidence of record to include the Veteran's reported history, there is no competent evidence linking the June 1998 diagnosis of plantar fasciitis to service or to service-connected bilateral pes planus or, for that matter, that he has had plantar fasciitis during the course of the current claim and appeal.  

The Board also acknowledges the Veteran's assertions that he has plantar fasciitis second to service-connected disability.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., foot pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, the Veteran's statements are less probative than the medical evidence of record, to include the Veteran's service medical records, which reflect no event, injury, or disease in service to which a current plantar fasciitis disability could be related.  

As the preponderance of the evidence is against the claim, it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Lumbar Spine

With respect to the Veteran's back condition, service treatment records include an October 1983 service treatment record, which shows the Veteran presented to emergency care with complaints of back pain and tenderness.  The remaining words summarizing the Veteran's chief complaint are illegible.  Additionally, the record shows examination revealed tenderness to palpation at the L-5 region.  The assessment was low back pain.  A subsequent October 1983 service treatment record indicates the Veteran presented for follow-up of contusion to the back.  The assessment was spasm, secondary to trauma.  Thereafter, an August 1984 service treatment records shows the Veteran presented with low back pain related to being kicked in the lower back one week prior.  He was diagnosed with muscle spasm. 

Pertinent post-service VA treatment records are dated from November 1987 to March 2014.  On VA back examination in August 1986, x-rays identified that the Veteran had a normal spine.  Additionally, treatment records show the Veteran presented with complaints of back pain and headaches.  There is no etiology opinion.

An April 1988 VA treatment record shows the Veteran presented with complaints of back pain since an in service injury where he was kicked in the back.  Specifically, the Veteran presented with back pain related to a work injury where material from a pallet fell on top of him and he was thrown against machinery.  Following examination he was diagnosed with lumbosacral neuritis/radiculitis, lumbar strain/sprain, and lumbar muscle spasm.  A May 1997 x-ray revealed a normal lumbar spine.  A subsequent June 2001 VA treatment record diagnosed chronic back pain.

C.  Cervical Spine

With respect to Veteran's cervical spine condition, the Veteran's service treatment records are devoid of any complaints of, treatment for, or diagnosis of a neck disability.

Pertinent post-service VA treatment records include a May 1997 x-ray, which revealed a normal cervical spine.  During the appeal period, treatment records show the Veteran presented with complaints of neck pain and headaches.  



D.  Headaches

With respect to Veteran's migraine headaches, the Veteran's service treatment records are devoid of any complaints of, treatment for, or diagnosis related to migraines.

Pertinent post-service VA treatment records show the Veteran reported with complaints of headaches he related to his neck pain.  .


III.  Analysis

In November 2007, the Veteran underwent examination of the back, neck, and feet to determine the etiology of these conditions.  Following examination, the examiner diagnosed cervical spine degenerative disc and joint disease, thoracolumbar degenerative disc and joint disease, bilateral pes planus, hallux valgus, hammertoes, and left foot Morton's neuroma.  Following interview and review of the claims file, the examiner opined "it is less than likely the veteran's current neck condition, occipital headaches (actually referred neck pain), thoracolumbar spine condition and left foot Morton's neuroma are related to his service-connected pes planus condition" and it is more than likely that current neck condition, occipital headaches, thoracolumbar spine condition and left foot Morton's neuroma are related to chronic degenerative changes as a result of aging.  The rationale was "review of orthopedic literature reveals no credible, peer-reviewed studies that support the contention that post-traumatic or degenerative changes of one joint may induce degenerative changes in another joint either of the effected or contralateral extremity or spine."  X-rays of the back identified degenerative disc desiccation at L4-L5 and L5-S1 and minimal left facet degeneration at L4-L5.

In light of the foregoing, the Board finds that the most probative evidence of records shows that entitlement to service connection for back and neck conditions, and migraine headaches is not warranted.

First, the Board finds the opinion of the November 2007 examiner highly probative evidence against the claim.  The examiner provided a compelling explanation - that it is more than likely that current neck condition, thoracolumbar spine condition and left foot Morton's neuroma are related to chronic degenerative changes as a result of aging.  In addition, the examiner concluded that the Veteran's headaches were attributable to cervical spine radiating pain.  The VA examiners opinion is entitled to significant probative weight because the examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Thus, this opinion outweighs the Veteran's more general lay assertions as to the etiology of his back, neck and headache conditions.

In this regard, the November 2007 examiner addressed the Veteran's in service symptoms of back pain following being kicked in the back.  As discussed above, the service treatment records do show the Veteran was treated for back pain and spasms but do not reflect the presence of degenerative disc changes.  The Veteran's August 1985 separation exam report notes the examiner gave a normal clinical evaluation of the spine on separation examination and on the report of medical history, the Veteran denied having or having recurrent back pain.  

Additionally, the Veteran also received a normal clinical evaluation of the upper extremities and also denied having painful joints and frequent or severe headaches.

In this regard, the Board finds the normal August 1985 separation examination report of the spine and upper extremities reflects the judgment of a competent medical professional that the Veteran did not have in-service problems warranting a diagnosis of a condition related to the back and neck or for headaches.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim.  

Additionally, pertinent evidence of record shows that the Veteran's current diagnoses of back and neck conditions, and headaches related to radiating neck pain are not related to military service or service-connected bilateral pes planus.  As discussed above, there was no evidence of a diagnosis or symptoms indicated to be related to these current conditions during service, and the record does not show a competent diagnosis of these conditions until many years following separation from military service.  

In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms of back pain since the in service injury when he was kicked in the back and diagnosed with back pain due solely to a lack of corroborating records; instead, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, the August 1985 separation report of medical history.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As such, the Board has considered the Veteran's assertions, but finds that they provide no persuasive support for the claim.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether a specific incident in 1984 of back pain and spasm leads to current disability, is not a simple question subject to non-expert opinion evidence.  The Board finds the medical evidence of record more probative than the Veteran's general lay statements.  

In sum, although the record includes evidence of current headache, neck and back conditions, the collective medical evidence of record indicates that the Veteran does not have, and at no point pertinent to this appeal has had, headaches, neck or back disabilities that may be associated with an in-service event, injury, or disease or his pes planus.  Significantly, there is no contrary medical evidence or opinion of record-i.e., that, in fact, establishes a medical nexus between current headaches, neck and back disabilities and service, to include injury therein-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.   

For the above reasons, the Board concludes that the preponderance of the evidence is against granting service connection for migraine headaches, neck, or back conditions on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.

Entitlement to service connection for a neck disability, to include as secondary to service-connected flatfeet (pes planus) with hammertoes is denied.

Entitlement to service connection for a back disability, to include as secondary to service-connected flatfeet (pes planus) with hammertoes is denied.

Entitlement to service connection for headaches, to include as secondary to service-connected flatfeet (pes planus) with hammertoes, neck disability, and back disability is denied.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  

Unfortunately, another remand is necessary in this case because the May 2013 medical opinion was incomplete.  The May 2013 opinion only addressed the question of direct service connection for PTSD and cluster B personality disorder.  As noted in the RO's examination instructions, "if PTSD is not diagnosed, since depression was shown in the service treatment records" the examiner is to provide an opinion as to whether or not the mental condition was incurred in or caused by service.  The Veteran's claim of service connection for an acquired psychiatric disorder includes a claim of service connection for depression.  The RO's examination request called for medical opinions on the etiology of both PTSD and depression.  Accordingly, on remand another medical opinion must be obtained (when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this regard, the Board notes that the Veteran's separation report of medical history indicates he checked "yes" for depression and excessive worry.  Additionally, post-service treatment records document a November 1987 diagnosis of depression.  A subsequent November 2, 1987 treatment record shows he was admitted to the hospital and diagnosed with depression and alcoholism and discharged on November 13, 1987.  An October 2002 and June 2011 VA treatment record diagnosed depression.  


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2013 VA practitioner, if he is unavailable, to another appropriate practitioner-with respect to the Veteran's claim of service connection for an acquired psychiatric disorder.  The practitioner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any diagnosed depression had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner must provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Then, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


